      
    
      
   
 
       
   
   
   
   
   
       
   
   
    
   

Case 20-10343-LSS Doc 3364 Filed 05/07/21 Page1of6

FILED MAY 2-daK!

2021 MAY ~7 AM 4

le on Caencern
IC ph ZMONYY
U.S, BANKRUPTCY cour?
Dist REi D>

  
 

  
 
  

  

  

wag Inthe Bays GCours
aN Lodilliston tle de Ly “he
year of |967- 6% at the tirst
anited Methedis Chutch Lohere.
“EK USA molested by the Scout
rastek and te QS5iStant
Zeootmaster and HS Friend
“The Kooutmnaster had Q IN. (epect
Shop QCTOHS ne Sttret. |
Dace ve Loeu\d “ake me Loki le
Ane odhnec Ss Koould be PBy ing
> We hack ef Wee church he
cold solate ne Ceom Ane
Yes} ov ne otber TY umes /0
yess old they Knew that ny

| Farai\y UDRS Poot and my Cather
woos an alcoholic

  
  
  
  
    
    
 
       
   

Case 20-10343-LSS Doc 3364 Filed 05/07/21 Page 2 of 6

Co.
The Scoudmaster and has Sciend

 

shen “trey gst Girish worth me
the, tell me not to tell anyone
oF tine, Loould Kicle me out of the
Scoun. and LT Loould ge in treuble
otk THY dad Grd no cre Loud
believe me, So 1 aid not say

Any hig To anyere,

The Scovdrnastec Loould Go
COMI NG at Q place call the
Leaccas@asa Civec the @ssistand
Scout master hed rne fo S7ay in
ns Tent this voas the first
tme “TL wes mbelested by him.

he Said that Loe Loas Song Squitid
hanting
Case 20-10343-LSS Doc 3364 Filed 05/07/21 Page 3of6

Some of ~he other boys had
Were dad woth Ahem (we
wert Into -Yhe Weeds as

Sameone mn CG

. hot not Ni h-+

| e SKowrmwaster Gnd Nis
tr rena, “he Scoutmater Got his
Criend Q Seb a phe Gall
Blue Groto semetime they
Loould ake US Sux MATE Were

 
Case 20-10343-LSS Doc 3364 Filed 05/07/21 Page 4of6

Sere URS Q house On ne
Loe sould Bo and

to charse
chance, he tok me xi
owt ve OY Loet short he Gave

ne Scoudmeaster aed Loent
to Se) bemuse he lwoas wolest ng
| Wy lbcother Gad other boys ar
blue Geotio. TM Leathe Told wy
ren aad she Cat ne police

 
———————=——

Case 20-10343-LSS Doc 3364 Filed 05/07/21 Page5of6

   
   
    
 
  
  
 
    
       
       
        

og to beat me.
Ww

eu Sat lot he toa
beat anwr\t Lb Sometime L208
be bleeding so t said Know.

but TL use So Glad i+ was over
mn, dadSfict wake US ge back. }
bot “lL neve told oe Loha

-( to me Lot Now
aaa Wm Lo Ke it LOAS
“the hardest Hing T have ever
done. Tem Bled do tell you

| a

cath @ hears healt. | | 4h
te jomed

Loanted >| oe

et Ns
 

Case 20-10343-LSS Doc 3364 Filed 05/07/21 Page 6of6

 

— sas es Sy

[on
\ V9

  

FOREVE Ri Ysa

Tustiey. Prisee—
Se Ibex Si We este in
Cr. Bs. B Bankcu Sey CAS

 

 

fo gad KwcKket Street bth Floac

tawilm: AG TOA DE. - /YHO'

isscagagssi coiz | laeldpppeltfipbedpyhilbidjiegladllyheypy!

 
